Civil action to recover on two promissory notes. *Page 830 
Execution of notes admitted; also their nonpayment. Defendants allege, by way of set-off and counterclaim, damages for failure to make additional loans and to discount certain automobile purchasers' notes.
From directed verdict for plaintiffs and judgment thereon the defendants appeal, assigning errors.
The case is controlled by the decision in Elks v. Ins. Co., 159 N.C. 619,75 S.E. 808. The evidence offered by the defendants fails to establish contract for breach of which the plaintiffs can be held in damages.
No error.